      Case 4:16-cv-00624-DPM Document 181 Filed 04/23/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION
BRIAN WHITLEY, Individually and
on Behalf of All Others Similarly Situated                   PLAINTIFF

v.                       No. 4:16-cv-624-DPM

BAPTIST HEALTH; BAPTIST HEALTH
HOSPITALS; DIAMOND RISK
INSURANCE LLC; CONTINENTAL
CASUALTY COMPANY; ADMIRAL
INSURANCE COMPANY; ADMIRAL
INDEMNITY COMP ANY; IRONSHORE
INDEMNITY, INC.; and IRONSHORE
SPECIALTY INSURANCE CO.                                  DEFENDANTS
                                ORDER
     We'll start the 8 May 2020 hearing at 8:30 a.m. to accommodate
full argument on the many pending issues, including those raised by
Baptist's recent motions. And the location is moved to Courtroom lA
in Little Rock. Given the calendar and the nature of the motion, no
reply is needed on Baptist's alternative motion for subclasses and
bifurcation, Doc. 179. We have plenty to cover at the May 8th hearing.
The Court therefore directs the parties not to file any more new motions
before then. Please just complete the briefing on all pending motions.
The Court requests that each side come prepared with a thirty-minute
global argument that covers all outstanding issues and summarizes
where the case should go from here.
 Case 4:16-cv-00624-DPM Document 181 Filed 04/23/20 Page 2 of 2




So Ordered.

                            D.P. Marshall Jr.
                            United States District Judge




                              -2-
